WALSH, J.
This is an action against the landlord for breach of an agreement on his part to furnish heat to the tenant in the leased premises. The jury found that the landlord had failed to furnish the heat contracted for and assessed damages. It now comes before us on defendants’ motion for a new trial.
After a careful survey of the evidence in this case, we feel that there was ample evidence to sustain the jury’s findings on liability and amount of damages.
Motion for new trial denied.
For Complainant: A. V. Pettine.
For Respondents: C. L. Cordery.